EXHIBIT 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of May 14, 2013 (this “Amendment”), to the Credit
Agreement, dated as of April 17, 2013 (as further amended, amended and restated,
modified or supplemented from time to time, the “Credit Agreement”), among
EVERTEC GROUP, LLC (the “Borrower”), EVERTEC INTERMEDIATE HOLDINGS, LLC
(“Holdings”), the lenders from time to time party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as administrative agent and collateral agent (in such
capacity, the “Administrative Agent”), Swingline Lender and L/C Issuer. Terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement unless otherwise defined herein.

W I T N E S S E T H :

WHEREAS, on the date hereof, the Borrower, the Administrative Agent, and the
Required Lenders desire to amend the Credit Agreement to make certain
modifications as set forth herein;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

ARTICLE I

Amendments

Section 1.1.    Amendments. Subject to the occurrence of the Amendment No. 1
Effective Date, the Required Lenders hereby agree as follows:

(a)      Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement dated as of
May 14, 2013.

“Amendment No. 1 Effective Date” shall mean May 14, 2013, the date of
effectiveness of Amendment No. 1.

(b)      The definition of “Excess Cash Flow” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication,

(a)      Debt Service for such Applicable Period,

(b)      the amount of cash paid to prepay the principal of Term Loans pursuant
to an Auction Prepayment and any voluntary prepayment permitted hereunder of
term Indebtedness during such Applicable Period (other than any voluntary
prepayment of the Loans), so long as the amount of such prepayment is not
already included in Debt Service,

 

1



--------------------------------------------------------------------------------

(c)      (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (other
than Capital Expenditures that reduced “Excess Cash Flow” under the Existing
Credit Agreement for the fiscal year ended December 31, 2012 (in the amount of
$8,118,499) pursuant to clause (d) of the definition of “Excess Cash Flow” in
the Existing Credit Agreement) and (ii) the aggregate consideration paid in cash
during the Applicable Period in respect of Permitted Business Acquisitions and
other Investments permitted hereunder less any amounts received in respect
thereof as a return of capital,

(d)      Taxes paid in cash by the Borrower and its Subsidiaries on a
consolidated basis during such Applicable Period,

(e)      an amount equal to any increase in Working Capital of the Borrower and
its Subsidiaries for such Applicable Period,

(f)      amounts paid in cash during such Applicable Period on account of
(A) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and its Subsidiaries in a prior
Applicable Period and (B) reserves or accruals established in purchase
accounting,

(g)      to the extent not deducted in the computation of Net Proceeds in
respect of any asset disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith,
and

(h)      the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and its Subsidiaries or did not represent cash received by the
Borrower and its Subsidiaries, in each case on a consolidated basis during such
Applicable Period,

plus, without duplication,

(i)      an amount equal to any decrease in Working Capital for such Applicable
Period,

(j)      all amounts referred to in clauses (b) and (c) above to the extent
funded with the proceeds of the issuance or the incurrence of Indebtedness
(including Capital Lease Obligations and purchase money Indebtedness, but
excluding, solely as relating to Capital Expenditures, proceeds of Revolving
Facility Loans), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or

 

2



--------------------------------------------------------------------------------

condemnation of, or any sale, transfer or other disposition (including any sale
and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets, in each case to the extent there is a
corresponding deduction from Excess Cash Flow above,

(k)      any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.12(b)),

(l)       to the extent deducted in the computation of EBITDA, cash interest
income, and

(m)     the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

ARTICLE II

Conditions to Effectiveness

The effectiveness of this Amendment is subject to the satisfaction of the
following condition (the date of such satisfaction, the “Amendment No. 1
Effective Date”): the Administrative Agent (or its counsel) shall have received
from (i) each of Holdings and the Borrower a counterpart of this Amendment
signed on behalf of such party and (ii) from the Required Lenders the executed
consent in the form of Exhibit A hereto.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 1 Effective Date.

ARTICLE III

Miscellaneous

Section 3.1.    Continuing Effect; No Other Amendments or Waivers. This
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of Holdings, the Borrower or any Subsidiary of
the Borrower that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Except as
expressly waived hereby, the provisions of the Credit Agreement and the other
Loan Documents are and shall remain in full force and effect in accordance with
their terms. This Amendment shall constitute a “Loan Document” for all purposes
of the Credit Agreement and the other Loan Documents.

 

3



--------------------------------------------------------------------------------

Section 3.2.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

Section 3.3.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signatures to Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

EVERTEC GROUP, LLC By:  

/s/ Luis Cabrera

  Name:    Luis Cabrera   Title:      Treasurer EVERTEC INTERMEDIATE HOLDINGS,
LLC By:  

/s/ Luis Cabrera

  Name:    Luis Cabrera   Title:      Treasurer

[Signature Page to Amendment No. 1 to EVERTEC Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Ann B. Kerns

  Name:    Ann B. Kerns   Title:      Vice President

[Signature Page to Amendment No. 1 to EVERTEC Credit Agreement]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 1

CONSENT (this “Consent”) to Amendment No. 1 (“Amendment”) to that certain Credit
Agreement, dated as of April 17, 2013 (as further amended, amended and restated,
modified or supplemented from time to time, the “Credit Agreement”), among
EVERTEC GROUP, LLC (the “Borrower”), EVERTEC INTERMEDIATE HOLDINGS, LLC
(“Holdings”), the lenders from time to time party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as administrative agent and collateral agent (in such
capacity, the “Administrative Agent”), Swingline Lender and L/C Issuer. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Amendment.

The undersigned Lender hereby irrevocably and unconditionally approves the
Amendment.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

Date: May     , 2013                           
                                                                             ,
as a Lender (type name of the legal entity) By:                                
                                                                      Name:  
Title: If a second signature is necessary: By:                                
                                                                      Name:  
Title:

[Signature Page to Consent to Amendment No. 1 to EVERTEC Credit Agreement]